Citation Nr: 0208974	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for bipolar disorder.

2.  Entitlement to an earlier effective date for a total 
rating based on individual unemployability, prior to April 1, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1988 to June 
1995.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which granted 
service connection and assigned a 10 percent rating for 
bipolar disorder, effective November 28, 1997.  An October 
1998 RO hearing was held.  By a January 1999 decision, the 
hearing officer assigned a 30 percent evaluation for bipolar 
disorder, effective November 28, 1997.  Appellant failed to 
report for a scheduled April 1999 "Travel Board" hearing.  
By a June 1, 2000 decision, the Board awarded a 70 percent 
evaluation for bipolar disorder.  A written claim for 
entitlement to a total rating based on individual 
unemployability was received by the RO in July 2000.  An 
August 2000 implementing rating decision assigned a 70 
percent evaluation for bipolar disorder, effective November 
28, 1997.  

Subsequently, appellant appealed that June 1, 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, an October 2000 rating decision 
granted a total rating based on individual unemployability, 
effective April 1, 1998.  

During the pendency of the appeal of the June 1, 2000 Board 
decision to the Court, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)) 
became law.  By a subsequent October 2001 Order, the Court 
vacated said Board decision insofar as it had denied an 
evaluation in excess of 70 percent for bipolar disorder, for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000; determined that the Board had failed to adjudicate a 
claim for a total rating based on individual unemployability, 
citing Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) and Norris (Robert) v. West, 12 Vet. App. 413, 420-22 
(1999); and remanded both matters to the Board for 
"expeditious further development and issuance of a 
readjudicated decision...."  In said Order, the Court, in 
referring to the Secretary of the VA's argument that the 
October 2000 rating decision, which had granted a total 
rating based on individual unemployability subsequent to the 
June 1, 2000 Board decision in question, rendered moot any 
Board error in failing to adjudicate that total rating based 
on individual unemployability issue, stated:

The appellant argues that a Board error 
in this regard is not moot, because if 
the Board had "considered the issue of 
TDIU in adjudicating the 1997 TDIU claim, 
it could have resulted in an award of 
TDIU effective November 28, 1997, the 
date of the original claim."  Slip Op. 
at 3 (citing 38 U.S.C. § 5110(a) 
("[u]nless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation...shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefore" (emphasis 
added)).  The appellant is correct....  A 
finding of Board error, in failing to 
adjudicate a TDIU claim in the instant 
case, could potentially lead to an 
earlier effective date by way of an award 
of a TDIU rating based on the claim now 
being remanded to the Board.  

[citation redacted].

Based on the aforementioned procedural history of this case 
and said Court Order, the Board construes the appellate 
issues as delineated on the title page of this decision, and 
will proceed accordingly.  

Additionally, it should be pointed out that in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court explained that there 
was a legal distinction between a claim for an "original" 
rating and an "increased" rating claim.  In light of the 
aforestated legal distinction in Fenderson, the Board has 
reframed the psychiatric disability rating appellate issue as 
that delineated on the title page of this decision.


FINDINGS OF FACT

1.  An initial claim for entitlement to VA disability 
benefits, including for service connection for a psychiatric 
disability, was received in November 28, 1997.  

2.  A February 1998 rating decision granted service 
connection and assigned a 10 percent rating for bipolar 
disorder, effective November 28, 1997.  

3.  A June 1, 2000 Board decision awarded a 70 percent 
evaluation for bipolar disorder.  An August 2000 implementing 
rating decision assigned a 70 percent rating for bipolar 
disorder, effective November 28, 1997.

4.  An October 2000 rating decision granted a total rating 
based on individual unemployability, effective April 1, 1998.  

5.  A Court Order issued in this case appears to establish 
November 28, 1997 as date of an inferred claim for 
entitlement to a total rating based on individual 
unemployability.  

6.  Appellant's service-connected bipolar disorder is 
manifested primarily by periods of depression, poor sleep, 
anxiety, and irritability.  She is not actively psychotic or 
disoriented.  Cognitive functions are essentially intact.  
She has had only a few, briefly held, part-time jobs and has 
not been substantially gainfully employed.  She maintains 
some friendships and resides with her children.  

7.  Appellant's service-connected psychiatric disability does 
not result in total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

8.  In addition to a bipolar disorder, appellant's service-
connected disabilities in effect include irritable bowel 
syndrome, currently rated 10 percent disabling; and chronic 
bacterial vaginosis, recurrent maculopapular rash, and 
hemorrhoids, each currently rated noncompensable.  When 
combined, these disabilities are considered 70 percent 
disabling, effective November 28, 1997.  

9.  It is at least as likely as not that appellant's service-
connected disabilities were of sufficient severity as would 
prevent her from engaging in all forms of substantially 
gainful employment consistent with her education and 
occupational experience as of November 28, 1997, date of 
inferred claim for a total rating based on individual 
unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for appellant's bipolar disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9432 (2001).  

2.  The criteria for an earlier effective date of November 
28, 1997, but no earlier, for a total rating based on 
individual unemployability have been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (1997-2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claims in question were 
obviously not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may not 
be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed with 
respect to said appellate issues.  

A comprehensive medical history and detailed findings with 
respect to the service-connected psychiatric disability issue 
on appeal over the years are documented in the medical 
evidence.  There are a number of VA psychiatric examinations 
reports dated during the relevant period.  Said examinations 
are sufficiently detailed and comprehensive regarding the 
nature and severity of the service-connected psychiatric 
disability at issue, provide a clear picture of all relevant 
symptoms and findings, and included assignment of scores on 
the Global Assessment of Functioning Scale (GAF Scale), which 
deals with the degree to which an individual functions 
socially and industrially.  Relevant VA psychiatric treatment 
records have also been associated with the claims folder.  
There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown on said VA 
examinations and treatment reports.  In addition, appellant 
was issued a Statement of the Case and Supplemental Statement 
of the Case, which included relevant clinical evidence, laws 
and regulations, and a detailed explanation of the rationale 
for said adverse rating decision.  Additionally, the 
documents prepared during the aforementioned court 
proceedings as well as the Court Order in question included 
information concerning the Veterans Claims Assistance Act of 
2000 and its application.  Furthermore, the Board's 
administrative staff sent appellant and her representative a 
March 2002 letter, informing them of their right to submit 
additional argument and evidence in support of the appeal, 
but that if no response was received within a 90-day period, 
the Board would proceed with final adjudication of the 
appeal.  No response was received, except for a July 2002 
informal hearing presentation by her representative that 
specifically stated that there was no further argument or 
evidence to submit.  

It should also be added that subsequent to the June 1, 2000 
Board decision in question, which awarded a higher initial 
evaluation of 70 percent for bipolar disorder and the October 
2000 rating decision, which granted a total rating based on 
individual unemployability, effective April 1, 1998, neither 
appellant, her then attorney, or her current service 
organization representative have specifically argued that 
appellant meets the criteria for a 100 percent schedular 
rating for her psychiatric disability.  Rather, their 
specific substantive arguments are essentially limited to 
requesting an earlier effective date of November 28, 1997 for 
the total rating based on individual unemployability (instead 
of the currently assigned April 1, 1998 effective date).  
However, in order to fully comply with the Court Order in 
question, the Board will render a decision herein on the 
issue of entitlement to an initial 100 percent schedular 
evaluation for bipolar disorder.  

Additionally, as discussed in the "Introduction" part of 
this decision herein, the Board will render a decision on the 
issue of an earlier effective date for a grant of a total 
rating based on individual unemployability.  The Board has 
essentially be directed to consider this issue by the Court.  
The Board's allowance of an earlier effective date of 
November 28, 1997 for a total rating based on individual 
unemployability appears to be a full grant of that issue in 
this case, since that is the effective date desired by 
appellant (as the Court Order and the more recent July 2002 
informal hearing presentation by her representative 
indicate).  In other words, a remand to the RO for additional 
development would serve no useful purpose, since a full grant 
of that earlier effective date issue obviously will not 
prejudice appellant, but a delay in adjudicating this claim 
that the Court Order required the Board to adjudicate could 
adversely affect her interests.  See Bernard v Brown, 4 Vet. 
App. 384 (1993).  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied with respect to the issues on 
appeal.


I.  An Initial Evaluation in Excess of 70 Percent for Bipolar 
Disorder

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including bipolar disorder.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9432.

Appellant's service medical records indicated that she had 
marital and alcohol-related problems, impulsivity, and 
depression.  

On December 1997 VA psychiatric examination, a history of 
moodiness, irritability, depression, and mood swings was 
noted.  It was reported that since service, she had not 
worked from 1995 to 1997 while raising a child; that she had 
worked as a waitress or cashier for brief periods of time; 
that she was currently employed 10 hours a week delivering 
pizzas; and that she spent most of the time sleeping.  She 
reported initially noticing mood swings in service manifested 
by periods of being active and happy for a week at a time, 
then being depressed for about three weeks.  Significantly, 
the examiner noted that this pattern had continued to the 
present time.  It was reported that she was currently 
depressed, had a low energy level, slept poorly, napped for 
three or four hours during the day, had suicidal ideation 
approximately twice a week, and had a very close friend, her 
sister-in-law who she saw about once a month.  She had 
anxiety symptoms without psychotic ideation.  The diagnoses 
were bipolar disorder, most recent episode depressed; history 
of alcohol dependence; and anxiety symptoms.  A GAF score of 
55 was assigned.

VA outpatient treatment records indicate that in May 1998, 
GAF scores of 60 were assigned for bipolar disorder.

Private medical records indicate that in July 1998, appellant 
was treated after an altercation with her mother, whom she 
had threatened to kill.  Appellant also threatened that she 
would jump out of a moving vehicle.  She appeared rigid, 
agitated, and had "glazed eyes."  Bipolar disorder and 
alcohol intoxication were diagnosed.  It was also noted that 
she was depressed, had mood swings with extreme paranoia, had 
experienced extreme difficulty in maintaining daily living 
activities, and had attempted to control mood swings with 
alcohol.  She denied any delusions/hallucinations.  
Significantly, a psychologist opined that appellant was 
unable to obtain and maintain employment and that social 
functioning was severely impaired.  

During an October 1998 RO hearing, appellant testified, at 
T.4-5, that she had quit working in April 1998; that she had 
had 4 different jobs since service, none lasting more than 4-
6 weeks; and that her most recent job at a pizza restaurant 
was only part-time (10-20 hours/week) that lasted 8 months.  
It was added that she quit her last job and walked out 
leaving the cash register open, after yelling and screaming 
at a woman at the counter who had angered her.  

On November 1998 VA psychiatric examination, appellant 
appeared casually dressed and had unkempt hair.  She appeared 
depressed and sullen.  She reported that "things have been 
going downhill [since 1997].  I can't work.  I have walked 
off of two jobs.  People make me too mad.  Even driving down 
the road when people cut in I get mad at them."  Her 
medications were Zoloft and Depakote.  The examiner stated 
that her rapid mood cycling that was present when he had 
examined her in December 1997 had now been replaced by 
continuous severe depression.  She reportedly was constantly 
sad, with poor sleep, appetite, lack of pleasure, and 
forgetfulness.  Appellant reported that a cousin acquaintance 
was becoming a friend.  She would get up in the morning to 
send her son off to school and then go back to bed.  She 
would be forgetful at times.  She reportedly was irritable 
and angry, particularly at her children and husband at times, 
and had suicidal ideation.  No psychotic indices were 
elicited, although some paranoid ideation was expressed.  
Diagnoses included bipolar disorder, most recent episode 
depressed with major depressive features.  A current GAF 
score of 45 was assigned.

The evidentiary record reveals that the GAF Scale scores 
assigned appellant have fluctuated between 60 and more 
recently 45, indicative of no more than a severe degree of 
psychiatric impairment.  Additionally, the clinical records 
indicated that she functions somewhat adequately in family 
concerns, even though she has anxiety, depression, 
irritability, and some anger control impairment.  
Additionally, her bipolar disorder has responded to 
psychotropic medication to some extent, although the disorder 
appears to be manifested primarily by depression more 
recently, clinically described as severe.  She has not been 
described as having active hallucinations or other severe 
perceptual dysfunction including gross impairment in thought 
processes, communication, or disorientation.  Significantly, 
the clinical manifestations of her psychiatric disability 
have not been medically described as more than severe.  The 
Board finds that these GAF scores as well as the other 
clinical findings are more nearly indicative of no more than 
a severe level of psychiatric impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  See also March 2001 appellant's motion, 
at p.4, filed in the Court proceedings in question.  

In conclusion, the clinical evidence reveals that the 
appellant's psychiatric symptomatology has been productive of 
no more than severe social and industrial impairment as 
indicated by the GAF scores assigned and other clinical 
findings.  It is therefore the Board's opinion that this 
severe, not total, degree of severity warrants no more than 
the 70 percent schedular rating assigned, because a 100 
percent schedular rating requires total psychiatric 
impairment.  In short, total social and industrial 
inadaptability has not been shown or more nearly 
approximated, since appellant does not exhibit symptoms 
required for a 100 percent disability rating, including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name. 

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presented or 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.



II.  An Earlier Effective Date for a Total Rating Based on 
Individual Unemployability

It is contended, in essence, that appellant's claim for 
service connection for a psychiatric disability filed 
November 28, 1997, that was granted by a rating decision and 
ultimately assigned a 70 percent rating effective the date of 
that claim, "inherently" included a claim for a total 
rating based upon individual unemployability.  Therefore, it 
is asserted that an earlier effective date of November 28, 
1997 should be assigned for the total rating based upon 
individual unemployability.  As explained below, under the 
facts of this case and the applicable judicial guidance, the 
Board concludes that an earlier effective date of November 
28, 1997, but no earlier, is warranted.

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date; otherwise, it is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (in effect 
since prior to 1997).  

An initial claim for entitlement to VA disability benefits, 
including for service connection for a psychiatric 
disability, was received in November 28, 1997.  A February 
1998 rating decision granted service connection for bipolar 
disorder, effective November 28, 1997.  A Court Order issued 
in this case appears to establish November 28, 1997 as date 
of an inferred claim for entitlement to a total rating based 
on individual unemployability, citing Roberson and Norris, 
supra.  Parenthetically, Norris held that a claim for an 
increased rating includes a claim for a total rating based 
upon individual unemployability where a veteran meets the 
§ 4.16(a) threshold schedular requirements and the record 
includes evidence of unemployability based on a service-
connected disability or disabilities.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1997-2001).  

It is clear that as of November 28, 1997, appellant's 
service-connected disabilities legally satisfied the 38 
C.F.R. § 4.16(a) threshold schedular eligibility requisites.  
However, at issue is whether she was unemployable by reason 
of service-connected disabilities as of that date.  See 
38 C.F.R. § 4.16(a).  

VA outpatient treatment records indicated that in November 
1997, appellant reported being depressed for the past six 
months.  She was prescribed medication for recurrent major 
depression.  Her psychiatric symptomatology and employment 
history have been described in the clinical records and 
testimonial evidence set forth in detail in Part I of this 
decision herein.  Additionally, in a July 2000 formal 
application for unemployability benefits, appellant reported 
that she had not worked full-time after service; that she had 
been a part-time (20 hours/week) pizza restaurant delivery 
person at two different restaurants respectively from August 
to September 1997 and October 1997 to March 1998 (with 
absenteeism due to illness of 40 hours and 30 days, 
respectively); and that she had been a part-time (25 
hours/week) cashier at a drugstore from March to April 1998, 
with absenteeism due to illness of 52 hours.  Significantly, 
she reported that the highest gross monthly earnings were 
$1,740 for the more recent pizza restaurant delivery person 
job and $261 for each of those other jobs.  

In the October 2000 rating decision that granted a total 
rating based on individual unemployability and assigned April 
1, 1998 as the effective date, the rating sheet clearly shows 
that the RO did not assign an earlier effective date because 
said employment statement reported that appellant had been 
"employed" from March to April 1998 (since no specific day 
in April was listed, the RO had assumed she had worked only 
up to April 1st).  From the rating sheet, it does not appear 
that the RO considered the legal question whether such 
"employment" was more than marginal employment.  
Appellant's representative argues that such employment 
amounts to no more than marginal employment.  The Board 
agrees.  "Substantially gainful employment" is that 
employment "which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, the "ability to work only a few hours a 
day or only sporadically is not the ability to engage in 
substantially gainful employment."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

Under 38 C.F.R. § 4.16(a), "[m]arginal employment shall not 
be considered substantially gainful employment.  For purposes 
of this section, marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person."  It is quite clear that at the time of the 
November 28, 1997 "inferred" claim for a total rating based 
on individual unemployability, appellant's reported episodic, 
part-time employment history as an unskilled worker with 
meager income earned could not reasonably be characterized as 
"substantially gainful employment."  

It is the Board's opinion that the positive and negative 
evidence is in relative equipoise as to whether appellant's 
service-connected disabilities, either singularly or in 
combination, precluded all forms of substantially gainful 
employment as of November 28, 1997, date of an inferred claim 
for entitlement to a total rating based on individual 
unemployability.  There is a lack of credible evidence to 
support the proposition that she was, in fact, employable, as 
of that date or that her unemployability was attributable 
primarily to disabilities for which service connection was 
not in effect.  Her service-connected psychiatric disability 
has been shown to have had a substantial impact on industrial 
adaptability, as reflected in the 70 percent evaluation in 
effect as of that November 28, 1997 date.  Her irritable 
bowel syndrome, rated 10 percent disabling as of that 
November 28, 1997 date, also adversely affected her from an 
industrial standpoint to a lesser degree.  Moreover, on a 
November 1998 VA psychiatric examination, the examiner who 
had conducted the initial post-service December 1997 VA 
psychiatric examination, specifically referred to the rapid 
cycling of her manic-depressive disorder that was manifested 
on said December 1997 VA psychiatric examination.  The Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the foregoing reasons, and without any clear or direct 
evidence of the appellant's ability to engage in gainful 
employment when considering solely the service-connected 
disabilities as of that November 28, 1997 date, the Board 
concludes that the service-connected disabilities more likely 
precluded substantially gainful employment as of that date of 
claim.  Accordingly, entitlement to an earlier effective date 
of November 28, 1997, but no earlier, for a total rating 
based on individual unemployability is granted, since date of 
claim is controlling (because the law provides that the 
effective date is the date initially factually ascertainable 
for the benefit or the date of claim, whichever is later).  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16(a).  


ORDER

An initial evaluation in excess of 70 percent for bipolar 
disorder is denied.  To this extent, the appeal is 
disallowed.

An earlier effective date of November 28, 1997 for a total 
rating based on individual unemployability is granted, 
subject to the applicable regulations governing payment of 
monetary awards.  To this extent, the appeal is allowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

